90 N.J. Super. 68 (1966)
216 A.2d 246
STATE OF NEW JERSEY AND BOARD OF PUBLIC UTILITY COMMISSIONERS, PLAINTIFFS-APPELLANTS,
v.
CITY OF NEWARK, A MUNICIPAL CORPORATION OF THE STATE OF NEW JERSEY, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued January 11, 1966.
Decided January 18, 1966.
Before Judges GOLDMANN, FOLEY and COLLESTER.
Mr. Joseph A. Hoffman, Deputy Attorney General, argued the cause for appellants (Mr. Arthur J. Sills, Attorney General, attorney).
Mr. William H. Walls argued the cause for respondent (Mr. Norman N. Schiff, Corporation Counsel, attorney; Mr. Joseph A. Ward, on the brief).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of Judge Crane in the Law Division, reported at 87 N.J. Super. 38 (Law Div. 1965).